Citation Nr: 1423281	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a traumatic brain injury with headaches and light sensitivity.  


REPRESENTATION

Appellant represented by:	Diane Haar, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The claim was initially characterized as entitlement to service connection for a traumatic brain injury and entitlement to service connection for headaches with light sensitivity.  The Veteran claims that he has headaches and light sensitivity as residuals of his traumatic brain injury; therefore, the Board has combined the two issues as reflected on the first page of this decision.  

A review of the Virtual VA paperless claims processing system includes VA treatment records from 2007 to 2011.  The Veterans Benefits Management System does not include any documents.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that in 1968 he incurred a traumatic brain injury in service when he was exposed to rocket fire during the Tet Offensive Campaign.  His personnel records show that he was a clerk typist and in May 1967 he received clearance from the US Army Intelligence Command.  From January 1968 to May 1968 he was involved in the TET Center Offensive Campaign.  Service treatment records show that on the March 1970 report of medical history upon separation from service the Veteran denied having a head injury.  His separation examination evaluated his head as normal.  Subsequent records from the Veteran's Reserve service include reports of medical history dated in the 1970s and 1980s, which show that the Veteran denied having incurred a head injury.  In September 2012 the Veteran testified that he did not report his head injury upon separation from service as he did not want it to delay his release from service.  The file includes an unfavorable VA opinion dated in October 2011 and a favorable private opinion dated in December 2009.

During the Board hearing, the Veteran's representative indicated that recent VA and private medical records needed to be obtained.  Under the duty to assist an attempt needs to be made to associate these records with the file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include private treatment records from Kaiser Permanente from 2006 to the present.  Obtain written authorization from the Veteran to obtain private medical records. 

2. Obtain any outstanding VA treatment records from the Pacific Islands Healthcare System from November 2011 to the present.  

3. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



